UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-7063



GENERAL LEE WILLIAMS, III,

                                            Petitioner - Appellant,

          versus


GEORGE KENWORTHY,

                                             Respondent - Appellee.


Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen, Sr.,
Senior District Judge. (1:06-cv-00631-WLO)


Submitted:   November 15, 2007        Decided:   November 26, 2007


Before WILLIAMS, Chief Judge, and MOTZ and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


General Lee Williams, III, Appellant Pro Se.          Clarence Joe
DelForge, III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           General Lee Williams, III, seeks to appeal the district

court’s order accepting the recommendation of the magistrate judge

and denying relief on his 28 U.S.C. § 2254 (2000) petition.                     The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.            28 U.S.C. § 2253(c)(1) (2000).           A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                      28 U.S.C.

§   2253(c)(2)    (2000).      A   prisoner     satisfies     this   standard    by

demonstrating     that   reasonable        jurists    would     find   that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.              Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).               We have

independently reviewed the record and conclude that Williams has

not made the requisite showing.*            Accordingly, we deny Williams’

motion    for    appointment       of   counsel,     deny   a   certificate      of

appealability, and dismiss the appeal.                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                       DISMISSED

      *
      To the extent that Williams seeks to raise new claims in his
informal brief, these claims are not properly before this court.
See Muth v. United States, 1 F.3d 246, 250 (4th Cir. 1993).

                                        - 2 -